Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 27, 2013                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147367                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 147367
                                                                    COA: 315625
                                                                    Wayne CC: 12-007858-FH
  ANTHONY VAN,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 14, 2013 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.

        MARKMAN, J. (concurring).

         As previously set forth in my separate statements in People v Touchstone, 483
  Mich 947, 948-949 (2009), and People v Parks, 493 Mich 944, 944-945 (2013),
  MCL 771.3c(1) provides that in “determining the amount of the [supervision] fee, the
  court shall consider the probationer’s projected income and financial resources.” The
  table contained in that provision proceeds to instruct that if probationer’s projected
  monthly income is less than $250, the amount of such fee should be zero dollars. Per
  defendant’s presentencing report, there was evidence that his projected monthly income
  was $100 a month and that his total financial resources were $200 a month. If that
  information was accurate, no fee should have been imposed upon defendant. Yet, absent
  any explanation, the trial court assessed a $10 monthly fee. Because defendant did not
  object at sentencing, the issue is unpreserved. For that reason alone, I concur in the
  Court’s order.

        MCCORMACK, J., joins the statement of MARKMAN, J.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 27, 2013
           s1126
                                                                               Clerk